CITY OF MALDEN, MISSOURI,                     )
                                              )
       Respondent,                            )
                                              )
v.                                            )       No. SD36182
                                              )       Filed: October 27, 2020
DUNKLIN COUNTY REORGANIZED                    )
COMMON SEWER DISTRICT #1,                     )
                                              )
       Appellant.                             )

          APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

                       Honorable Bradley D. Jarrell, Special Judge

AFFIRMED

       This appeal involves the interpretation of a payment provision in an

“Intergovernmental Service Agreement” (Agreement) between the City of Malden,

Missouri (City) and the Dunklin County Reorganized Common Sewer District #1 (District)

concerning the City’s treatment of the District’s wastewater. Following a billing dispute,

the parties tried the matter to the trial court. The trial court entered judgment in favor of

the City, deciding that the City had billed the District correctly under the terms of the

Agreement.
        The District presents two points on appeal. It contends the judgment in favor of the

City “is not supported by substantial evidence and erroneously applies the law” because

the Agreement was unambiguous and the trial court considered parol evidence of: (1) an

ordinance to interpret the Agreement; and (2) a mediated settlement to interpret the

Agreement. Finding no merit to either point, we affirm.

                                    Standard of Review

        The judgment is presumed correct, and the party challenging the judgment bears

the burden of proving it erroneous.          Denny v. Regions Bank, 527 S.W.3d 920, 924-

25 (Mo. App. 2017). In this court-tried case, our review is governed by Rule 84.13(d)

and Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).1 We are required to affirm

the trial court’s judgment unless it is not supported by substantial evidence, it is against the

weight of the evidence, or it erroneously declares or applies the law. Murphy, 536 S.W.2d

at 32. With respect to factual determinations, we defer to the trial court’s assessment of

the credibility and weight of witness testimony. Metzger v. Franklin, 496 S.W.3d 547,

549 (Mo. App. 2016). The trial court is free to believe all, none or part of the testimony of

any witness. Id. “We review issues of law de novo.” Denny, 527 S.W.3d at 925.

                           Factual and Procedural Background

        In November 1998, the District and the City entered into the Agreement for the

City’s treatment of wastewater collected by the District for a term of 35 years. The District

agreed to pay the City a minimum user fee of $1,000 per month for up to 250 customers




        1
         All rule references are to Missouri Court Rules (2020). All statutory references
are to RSMo (2016).


                                               2
and an additional charge of $4 per month per customer above 250. The Agreement

provided that the amount charged to the District could be raised or lowered by the same

percentage that the sewer rates were raised or lowered for residents of the City.

       In July 2010, the City passed “Ordinance No: 3018” (the Ordinance), which sets

forth the formula established by the city council to calculate the wastewater rate for all

customers, including the District. The Ordinance replaced a previous version passed in

2000. The Ordinance calculated the wastewater rate by setting a monthly customer charge

and adding monthly charges for wastewater service, based on monthly water usage.2 For

those customers located inside the City limits, the Ordinance also required that the rates be

adjusted each year based on cost of operations of the previous year.

       In 2014, a dispute arose between the parties concerning the amount of user fees the

District owed to the City under the Agreement. In January 2015, the parties met with a

mediator to resolve their differences. As a result, the parties entered into a one-page,

handwritten settlement (hereinafter referred to as the Mediated Settlement). The Mediated

Settlement did not modify the Agreement. Instead, the Mediated Settlement set forth




       2
           In relevant part, the Ordinance specified:

       Residential Waste Water Rates
        Monthly Customer Charge
              Resident     $ 5.00
              Non Resident $10.00

           Monthly Charges for Waste Water Service (based on monthly water usage)
               First 6,500 Gallons $2.90 per 1,000 Gallons
               Next 5,000 Gallons $2.36 per 1,000 Gallons
               Next 2,500 Gallons $1.78 per 1,000 Gallons



                                              3
amounts that: (1) the District agreed to pay in user fees; and (2) the City agreed to charge

per customer.3 The City and the District agreed that “[a]ll claims for underbilling or

overbilling are abandoned.”

       In August 2016, the City filed its underlying petition to collect an unpaid balance

allegedly due from the District under the Agreement. In response, the District filed a

counter-petition alleging that the City overbilled the District and improperly raised its rates.

Trial in the matter was held in February 2019.

       The parties’ dispute under the Agreement is limited to three provisions of the sixth

paragraph. Provision 1 directs the District to pay the City a minimum fee of $1,000 per

month for up to 250 customers, and an additional charge of $4 per month per customer

above 250:

       [The District] will pay to or on behalf of [the City] a user fee to cover the
       cost of treatment of [the District’s] wastewater. Said user fee shall be
       calculated as follows:

       A. A minimum monthly charge of $1,000.00; said minimum monthly
          charge shall cover treatment costs for wastewater from up to 250
          residential customers of [the District], plus

       B. An additional charge of $4.00 per residential customer per month for
          each residential customer of [the District] exceeding 250.

Provision 2 provided for review and modification of the user fee every two years at the

request of either party:

       The user fee provided herein shall be established at the time [the District]
       begins operation and, at the request of either party, shall be subject to review

       3
          In relevant part, the parties agreed that: (1) “District shall pay City $9,804.50 by
1/31/15 to completely satisfy all current and past due usage fees. (Less $1804.96 pd ck
3145)”; and (2) “Beginning Feb. 1, 2015, City shall charge District $10.41 per customer.
This rate shall not be adjusted until July 1, 2015.”


                                               4
       and modification every 2 years, commencing 2 years following the month
       [the District] begins operation. The failure to call for review of the user fee
       at the time specified shall not be a waiver of any subsequent reviews of the
       user fee.

Provision 3 specified that the amount charged to the District could be raised or lowered in

the same percentage that the sewer rates were raised or lowered for residents of the City:

       User fees charged to [the District] shall be raised or lowered in the same
       percentage as [the City] raises or lowers rates for [its] customers located
       within [the City] limits.

       The parties have different interpretations of Provision 1, which specifies a

“minimum monthly charge of $1,000” for “up to 250 residential customers[.]” The District

argued that this means there is both a “flat fee” of $1,000 for the first 250 customers and a

“per user fee” of $4 for customers 251 and up. According to the District, the user fee is

not a single per-customer charge, like the City had been charging for all District customers.

The District also argued that the City had wrongfully raised rates without following

Provision 2. According to the District, this provision requires either party to first request

review and modification of the user fee every two years before modifying it.

       The City, on the other hand, argued that the monthly charge of $1,000 under

Provision 1 established only a minimum starting point and that the amount reflected a $4

per-customer charge (dividing $1,000 by 250 to equal $4). According to the City, the

Agreement contemplated a single per-customer charge, as evidenced by raising and

lowering the charge through the years. The City referred to Provision 3, which states that

the charge per customer of the District “shall be raised or lowered in the same percentage”

as the City raises or lowers rates for its customers located within the City limits.




                                              5
       In support of the City’s position, the City offered testimony from one of the drafters

of the Agreement, Clark Duckett (Duckett). On direct examination, when asked “what

were your intentions” as to the rates paid by the District in relation to the rates paid by

customers of the City, the District objected, stating the “document speaks for itself.” The

following colloquy occurred:

               [DISTRICT’S ATTORNEY]: Judge, I’m going to object to the
       question. The document speaks for itself. There’s no reason to get into the
       intention of the document.

               [CITY’S ATTORNEY]: Your Honor, I believe the intention of the
       document is very important in this case. I need to – he has testified he’s the
       author of this particular provision and I think the intentions – I mean, I
       realize that it’s up to the Court to interpret the contract, but I think the
       intention of the author of that particular paragraph and what they meant by
       that particular paragraph is – is important.

               [DISTRICT’S ATTORNEY]: And I think you only get to that, Your
       Honor, if I may, if you find the contract to be ambiguous, and it’s the Sewer
       District’s position that it is not ambiguous.

               THE COURT: Well, my understanding is that you all have a
       difference of opinion as to what that means; is that correct?

               [CITY’S ATTORNEY]: Yes.

               THE COURT: And so, there has to be some ambiguity to – to get –
       get to that disagreement. And so, I’m going to overrule that and we’ll hear
       what he thinks it means and we’ll also hear what you all think it means.

              [DISTRICT’S ATTORNEY]: Just – just for clarity – and I
       appreciate the Court’s ruling – can I have a standing objection on that so I
       don’t have to object –

               THE COURT: Absolutely.

       Duckett then went on to testify that: (1) the $1,000 covered the first 250 residents

at $4 each because it was the same rate that a City resident paid at the time; (2) the provision




                                               6
was to ensure the City received a minimum of $1,000 per month because the City was

unsure if the District even had 250 residents that would hook up at the time; and (3) the

provision that would raise/lower the District rates by the same percentage as the City rates

was automatic to ensure that the District customers always paid as much as the City

customers. In addition, Duckett presented testimony about the Ordinance and the Mediated

Settlement, much of which was recounted previously.

       The City’s office manager similarly testified about the Ordinance and the Mediated

Agreement. Both documents were admitted in evidence. The office manager confirmed

that wastewater rates were calculated pursuant to the Ordinance and charged to all

customers, including the District. She also testified that the District paid user fees pursuant

to the Mediated Agreement and continued to do so for months later. The District paid

without complaint, although not always on time.

       Thereafter, the trial court found in favor of the City. The court agreed with the City

that the Agreement contemplated a single per-customer charge, and that the District’s

interpretation was flawed for the following reasons:

       First, to assume that the parties intended to keep a rate of $4.00 per person
       for the first 250 people indefinitely is unrealistic. Believing that the rate
       was static ignores the latter paragraph in the contract which states that the
       rate shall raise and lower with that of the residents of [the City]. The
       District’s further contention that because [the City] never called for review
       and modification, therefore could not change this amount, also ignores this
       provision which allows for automatic changes. The best evidence for this
       interpretation is that the rate has fluctuated many times throughout the years
       of partnership between these two entities, raising and lowering in step with
       the rate charged to the residents of [the City], and this practice has not been
       disputed by the District until recently when they simply began sending in
       less payment.




                                              7
The court interpreted “the review and modification every 2 years at request” under

Provision 2 as “in addition to” the “automatic raising and lowering provision” in Provision

3. The court also decided that, “although some of the language of the contract is confusing

and ambiguous it is not feasible to interpret these provisions otherwise.” The court

therefore ordered the District to pay the balance owed the City as of May 31, 2019. This

appeal followed.

                                 Discussion and Decision

       In both points on appeal, the District contends that the judgment in favor of the City

regarding the user fees due pursuant to the Agreement “is not supported by substantial

evidence and erroneously applies the law” because the trial court considered parol evidence

to interpret the Agreement. According to the District, the trial court was required to decide

this dispute by looking only at the language of the Agreement and without considering the

Ordinance and Mediated Settlement. For the following reasons, we disagree.

       First, “[t]he parol evidence rule bars evidence of prior or contemporaneous oral

agreements that vary or contradict the terms of an unambiguous, final, and complete

writing, absent fraud, mistake, accident or duress.” Building Erection Servs. Co. v. Plastic

Sales & Mfg. Co., Inc., 163 S.W.3d 472, 479 (Mo. App. 2005); see also Sherman v. Deihl,

193 S.W.3d 863, 866 (Mo. App. 2006) (“parol evidence rule constitutes substantive law,

and not merely an evidentiary rule”). For this rule to apply, however, the Agreement had

to be unambiguous. The trial court decided, and we agree, that the Agreement contained




                                             8
ambiguities that had to be resolved.4 Therefore, the trial court’s admission of Duckett’s

testimony, concerning the intentions of the parties when the Agreement was reached, did

not violate the parol evidence rule. See Denny, 527 S.W.3d at 926 (because the deed was

ambiguous, the trial court did not err by admitting extrinsic evidence of the grantors’

intent).

           Second, there is no merit in the District’s contention that the trial court should not

have considered parol evidence concerning the Ordinance and the Mediated Agreement to

interpret the Agreement.         The parol evidence rule “does not prohibit evidence of

agreements entered into after the contract was executed.” Warrenton Campus Shopping

Ctr., Inc. v. Adolphus, 787 S.W.2d 852, 855 (Mo. App. 1990) (italics in original); see also

Pac. Carlton Dev. Corp. v. Barber, 95 S.W.3d 159, 165 (Mo. App. 2003). Both the

Ordinance and Mediated Settlement occurred years after the Agreement.5 In particular,

the Mediated Settlement resolved all disputes up to that point involving the City’s billing

of the District.

           Third, we agree with the trial court that the parties themselves established the

correct interpretation of the Agreement. See Stone v. Farm Bureau Town & Country Ins.




           4
          “If reasonable people can differ as to the meaning and interpretation of the
contract, because the terms are susceptible to more than one meaning, then it is
ambiguous.” Sherman, 193 S.W.3d at 866. “Whether a contract is ambiguous is a
question of law that this Court decides de novo.” Id.; see Denny, 527 S.W.3d at 925.
           5
           The District’s reliance on § 432.070, requiring a contract made with a
municipality be in writing, and its terms be fixed when the contract is entered, is misplaced.
The Agreement was in writing. This statute does not prohibit a trial court from receiving
evidence that clarifies the parties’ intent when the contract is ambiguous. Withers v. City
of Lake St. Louis, 318 S.W.3d 256, 264 (Mo. App. 2010).


                                                 9
Co. of Missouri, 203 S.W.3d 736, 745-46 (Mo. App. 2006). We “take note of the well-

established principle that the interpretation placed on a contract by the parties before it

becomes a matter of controversy is entitled to great weight in ascertaining their intent and

understanding, and the courts will generally follow the parties’ own practical interpretation

of the agreement.” Id. at 745. Here, the “course of conduct” between the parties

established the billing method for at least 16 years, from the Agreement’s inception in 1998

to the dispute that arose in 2014. The City interpreted the Agreement as providing a single

per-customer usage fee and automatically adjusted the District rate by the same percentage

as that of City residents. The City billed the same, and the District paid accordingly. It

was only when the District decided not to follow that settled course of conduct and

challenge the billing method under the Agreement that the present controversy arose. The

trial court’s decision merely required the District to pay what it had been paying without

dispute for many years. We agree with that result. “By so holding, we merely follow the

practical construction of [the Agreement] placed upon it by the parties themselves prior to

any controversy arising.” Id. at 746.

        Finding no merit in either Point 1 or Point 2, they are denied. The judgment of the

trial court is affirmed.



JEFFREY W. BATES, C.J./P.J. – OPINION AUTHOR

DON E. BURRELL, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                             10